[Cite as State v. Bronston, 2012-Ohio-2631.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97558




                                      STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                 EDWARD BRONSTON
                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-451589

        BEFORE: S. Gallagher, J., Boyle, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: June 14, 2012
FOR APPELLANT

Edward Bronston, pro se
Inmate No. 471-390
Marion Correctional Institution
P.O. Box 57
Marion, OH 43302


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Daniel T. Van
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1, the trial court records, and briefs of counsel.        Edward

Bronston appeals from the trial court’s order reinstating his reporting requirements under

Megan’s Law. For the following reasons, we affirm.

       {¶2} In State v. Bronston, 8th Dist. No. 94936, 2011-Ohio-3576 (“Bronston I”),

this court reversed the trial court’s decision reclassifying Bronston under the Adam Walsh

Act and remanded the case for the limited purpose of reinstating Bronston’s Megan’s

Law reporting requirements.        On remand, the trial court held a hearing in which

Bronston appeared, through video, with his attorney.           The trial court reinstated

Bronston’s Megan’s Law reporting requirements. Bronston, pro se, appealed, raising

five assignments of error.

       {¶3} Bronston argues as follows: the trial court erred by not allowing him to

address the court at the hearing; the trial court failed to address erroneous aspects of his

underlying sentence, originally imposed on July 21, 2004; and the trial court failed to

notify him of his right to appeal from the hearing reinstating his Megan’s Law reporting

requirements. We note that his argument about the notice of his appellate rights is moot

in light of the fact that this court granted him a delayed appeal. Bronston’s remaining

arguments are without merit. His arguments generally address issues the trial court was

without jurisdiction to resolve.
       {¶4} The scope of the remand from Bronston I was limited to reinstating

Bronston’s Megan’s Law reporting requirements.             Trial courts have no authority to

extend the scope of remand limited by a mandate of this court. Nolan v. Nolan, 11 Ohio

St.3d 1, 3, 462 N.E.2d 410 (1984), citing Briggs v. Pennsylvania RR. Co., 334 U.S. 304,

306, 68 S.Ct. 1039, 92 L.Ed. 1403 (1948). Bronston addressed the court during the

hearing and asked to introduce additional evidence unrelated to reinstating his Megan’s

Law reporting requirements.        The court correctly denied his request in light of the

limited nature of the remand. See State v. Gates, 8th Dist. No. 82385, 2004-Ohio-1453,

¶ 9 (jurisdictional concerns dictate that trial courts are not free to exceed the scope of the

limited remand). The sole purpose of the remand was to reinstate Bronston’s original

reporting requirements.      The trial court properly carried out its mandate and reinstated

his Megan’s Law reporting requirements.        The trial court lacked jurisdiction to address

any aspect of Bronston’s original sentencing or conviction. His assignments of error are

accordingly overruled.

       {¶5} The decision of the trial court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.        Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
MARY EILEEN KILBANE, J., CONCUR